ALLEN, J.
The issues in this case are identical in all respects with those in the case of J. C. Hudspeth v. St. Louis & San Francisco Railroad Company, decided at this term, except that here the action is to recover for the value of the barn which was destroyed by fire, while there the suit was for the value of the hay which was stored in the barn. The plaintiffs here were the owners of the barn, and Hudspeth the owner of the hay stored therein, and both barn and hay were destroyed by the same conflagration.
This case was tried in the circuit court of Dunklin county, before the court without a jury, upon the testimony adduced in the Hudspeth case by the respective parties to that cause, except that plaintiffs here adduced further testimony tending to show that *591the barn, of which they were the owners, was of the reasonable value of $440 at the time of its destruction. The court, sitting as a jury, found the issues for plaintiffs, and assessed their damages at the said sum of $440, and judgment was rendered accordingly. After unsuccessful motions for a new trial and in arrest, defendant has appealed to this court. By stipulation of •counsel representing the respective parties herein, the cause was here submitted upon the abstract of the record and the statements and briefs of counsel filed in this court in the said case of Hudspeth v. Railroad, supra.
It is unnecessary therefore to do more than refer to the facts stated by us in the Hudspeth case, as and for a statement of facts in this cause. And the questions on appeal being identical in the two causes (the amount of the recovery not being complained of), on the authority of the Hudspeth case, and for the reasons there given, the judgment of the circuit court herein is affirmed.
Reynolds, P. J., and Nortoni, J., concur.